213 F.2d 867
ALLENv.SMYTH.
No. 6796.
United States Court of Appeals, Fourth Circuit.
Argued May 31, 1954.
Decided June 2, 1954.

Venable Vermont, Spartanburg, S. C., for appellant.
Thomas M. Miller, Asst. Atty. Gen., of Virginia (J. Lindsay Almond, Jr., Atty. Gen., of Virginia, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying an application for a writ of habeas corpus by a prisoner held under the judgment and sentence of a state court. Appellant has failed to exhaust his remedies under state law and the order of the court below would be affirmed on that ground if the appeal were properly before us. Appellant has failed, however, to secure the certificate of probable cause required by 28 U.S.C. § 2253 as prerequisite to appeal and no judge of this court is of opinion that such certificate should be issued.


2
Appeal dismissed.